Case: 10-60514 Document: 00511500963 Page: 1 Date Filed: 06/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 7, 2011
                                     No. 10-60514
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

FLORENCE AWINO OJOWA,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 307 488


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Florence Awino Ojowa, a native and citizen of Kenya, petitions this court
for review of an order denying her applications for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT) and ordering
her removed to Kenya. The Board of Immigration Appeals (BIA) dismissed her
appeal of the denial of relief by the Immigration Judge (IJ).
       This court will uphold the BIA’s factual findings if the findings are
supported by substantial evidence. Silwany-Rodriguez v. INS, 975 F.2d 1157,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-60514 Document: 00511500963 Page: 2 Date Filed: 06/07/2011

                                   No. 10-60514

1160 (5th Cir. 1992). The determinations that an alien is not eligible for asylum,
for withholding of removal, or for protection under the CAT are factual findings
reviewed under the substantial evidence standard. Chen v. Gonzales, 470 F.3d
1131, 1134 (5th Cir. 2006).
      Ojowa argues that the BIA and IJ erred by determining that she failed to
show a well-founded fear of future persecution or substantial grounds for
believing that she would be in danger of being tortured if deported to Kenya.
The evidence in this case is not so compelling that no reasonable fact finder
could fail to find the petitioner statutorily eligible for relief. The determinations
that Ojowa was not eligible for asylum, for withholding of removal. or protection
under the CAT will not be disturbed. See Chen, 470 F.3d at 1134.
      Ojowa’s petition for review is DENIED.




                                         2